Case 2:18-cv-05170-GW-JPR Document 188 Filed 06/17/20 Page 1 of 4 Page ID #:5397




    1
    2
    3
    4
    5
    6
    7
    8                            UNITED STATES DISTRICT COURT
    9                   CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
   11 KKMB, LLC, A Nevada Limited                  CASE No.: CV 18-5170-GW-JPRx
      Liability Company,
   12                                              RELATED CASE Nos.:
                   Plaintiff,
   13                                              2:20-CV-00974-GW-JPR;
             v.                                    2:20-CV-00210-GW-JPR
   14
      ABRAHAM MATTER KHADER, an                    JUDGMENT IN FAVOR OF
   15 individual; ABE FINANCIAL                    PLAINTIFF KKMB, LLC ON
      SERVICES, INC., a California                 PLAINTIFF’S CLAIM FOR
   16 corporation; NOURA SHOUBASH, an              DECLARATORY RELIEF
      individual; NADIA SHOUBASH
   17 KORT, an individual; HANNA                   Hon. George H. Wu,
      BISHARA HIREZI, an individual;               Presiding Judge
   18 JASON BOUTROS, M.D., an
      individual; JASON K. BOUTROS                 Hon. Jean P. Rosenbluth,
   19 M.D., INC., a California corporation;        Magistrate Judge
      SANDRA RABADI, an individual;
   20 REEM J. RABADI, an individual; and           Date: May 28, 2020
      DOES 1 through 20, inclusive,                Time: 8:30 AM
   21                                              Dept.: 9D
                   Defendants.
   22                                              Complaint Filed:    June 11, 2018
                                                   Trial Date:         December 2, 2020
   23 AND RELATED ACTIONS
   24
   25
   26
   27
   28
        2077.002\8868
            JUDGMENT IN FAVOR OF PLAINTIFF KKMB, LLC ON PLAINTIFF’S CLAIM FOR DECLARATORY
                                               RELIEF
Case 2:18-cv-05170-GW-JPR Document 188 Filed 06/17/20 Page 2 of 4 Page ID #:5398




    1                                       JUDGMENT
    2            On December 2, 2019, Plaintiff KKMB, LLC (“KKMB”) filed a Motion for
    3 Partial Summary Judgment in which it sought a judicial declaration on its claim for
    4 Declaratory Relief that: “1) KKMB is the sole owner and beneficiary of the Life
    5 Insurance Company of the Southwest Policy #LS0172485 and the $5,000,000 death
    6 benefit from the Policy, 2) KKMB is the sole owner and beneficiary of the Prudential
    7 Life Insurance Company Policy #V2023959 and the $4,500,000 death benefit from
    8 the Policy, 3) None of the Defendants are entitled to the death benefits from either of
    9 the two Policies, 4) KKMB - or its assigns - is entitled to Life Insurance Company of
   10 the Southwest Policy #LS0172485’s death benefits, and 5) KKMB - or its assigns - is
   11 entitled to Prudential Life Insurance Company Policy #V2023959’s death benefits.”
   12 (Dkt. 121).
   13
   14            On April 3, 2020, this Court granted Plaintiff KKMB’s Motion for Partial
   15 Summary Judgment in its entirety. (Dkt. 166). In granting KKMB’s Motion for Partial
   16 Summary Judgment, this Court finally adjudicated KKMB’s Declaratory Relief
   17 claim.
   18
   19            On May 5, 2020, KKMB requested this Court issue a separate judgment as to
   20 KKMB’s claim for Declaratory Relief. (Dkt. 172). This Court has granted KKMB’s
   21 request to issue a separate judgment.
   22
   23            Pursuant to the April 3, 2020 Order granting Partial Summary Judgment, this
   24 Court now issues a separate, final judgment and makes the following explicit rulings:
   25
   26            (1) This Court re-affirms and expressly incorporates into this Judgment the
   27 factual and legal findings set out in this Court’s April 3, 2020 Order granting KKMB’s
   28 Motion for Partial Summary Judgment (Dkt. 166).
        2077.002\8868
                                                  -2-
            JUDGMENT IN FAVOR OF PLAINTIFF KKMB, LLC ON PLAINTIFF’S CLAIM FOR DECLARATORY
                                               RELIEF
Case 2:18-cv-05170-GW-JPR Document 188 Filed 06/17/20 Page 3 of 4 Page ID #:5399




    1            (2) This Court finds that while resolution of KKMB’s claim for Declaratory
    2 Relief does not resolve the entirety of the claims pending in Case No. 2:18-cv-05170,
    3 there is no just cause for delaying a separate, final judgment as to KKMB’s
    4 Declaratory Relief claim.
    5
    6            THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECLARED
    7 that:
    8
    9            1) KKMB is the sole owner and beneficiary of the Life Insurance Company of
   10 the Southwest Policy #LS0172485 and the $5,000,000 death benefit from the Policy.
   11
   12            2) KKMB is the sole owner and beneficiary of the Prudential Life Insurance
   13 Company Policy #V2023959 and the $4,500,000 death benefit from the Policy.
   14
   15            3) None of the Defendants are entitled to the death benefits from either of the
   16 two policies.
   17
   18            4) KKMB - or its assigns - is entitled to Life Insurance Company of the
   19 Southwest Policy #LS0172485’s death benefits.
   20
   21
   22
   23
   24
   25
   26
   27
   28
        2077.002\8868
                                                   -3-
            JUDGMENT IN FAVOR OF PLAINTIFF KKMB, LLC ON PLAINTIFF’S CLAIM FOR DECLARATORY
                                               RELIEF
Case 2:18-cv-05170-GW-JPR Document 188 Filed 06/17/20 Page 4 of 4 Page ID #:5400




    1            5) KKMB - or its assigns - is entitled to Prudential Life Insurance Company
    2 Policy #V2023959’s death benefits.
    3
    4 IT IS SO ORDERED.
    5
    6 DATED: June 16, 2020
    7
    8
                                                HON. GEORGE H. WU,
    9
                                                United States District Judge
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        2077.002\8868
                                                  -4-
            JUDGMENT IN FAVOR OF PLAINTIFF KKMB, LLC ON PLAINTIFF’S CLAIM FOR DECLARATORY
                                               RELIEF
